Citation Nr: 1616123	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-18 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a personality disorder, a psychotic disorder and a mood disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 






INTRODUCTION

The Veteran had active service from October 2000 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran failed to appear for a Travel Board hearing at the RO, and he did not provide a reason for his failure to appear.  As such, his request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In July 2015, the Board remanded the appeal for additional development, including outstanding treatment records and a VA psychiatric examination.

The Veteran's VA treatment records were obtained and associated with the file.  The Veteran was afforded a VA psychiatric examination, and the examination report was responsive to each of the Board's inquiries.  A supplemental statement of the case was subsequently issued.  The Board thus finds that there has been compliance with its July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268   (1998).


FINDINGS OF FACT

1.  The Veteran's diagnosed mood disorder onset during service.

2.  The Veteran's diagnosed personality disorder is a congenital or developmental defect and is not a disease or injury for the purposes of service connection.

3.  The Veteran's diagnosed psychotic disorder is unrelated to his period of service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a mood disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2015).

2.  The Veteran has no legal entitlement to service connection for a personality disorder.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.303, 4.9, 4.127 (2015).

2.  The criteria for establishing service connection for a psychotic disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran asserts that he suffers from a psychiatric disorder that is related to service.  The Veteran claims that the stressful working environment he experienced in service affected his mental state and is the cause of his psychiatric disability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). The Veteran was accordingly notified of the evidence that was necessary to substantiate his service connection claim for psychiatric disorder a June 2010 letter, which was sent to the Veteran prior to the initial adjudication of the claim in December 2010.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, records from the Social Security Administration and VA treatment records.  The Veteran has not identified any outstanding treatment records that are pertinent to his claim.

The Veteran was afforded VA psychiatric examinations in November 2010 and November 2015.  The reports of the VA examinations are based on the Veteran's medical history and describe the psychiatric conditions in sufficient detail so that the Board's decision is a fully informed one and is responsive to all inquiries contained in the remand directives.  Therefore the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Analysis

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2015).

The Veteran's service treatment records (STRs) show that in August 2001 he was treated at the Life Skills Clinic due to issues he was having with his commanding officer.  He reported that he wanted to remain in the Air Force, but work in a different location or be moved to a different base.  He felt that his supervisor was looking for things to get him in trouble and that he did not deserve the three letters of reprimand he had recently received.  STRs show that on August 30, 2001, a medical determination found that the Veteran's issues had resolved.  The Veteran reported that he had discontinued the medication and no longer had any symptoms of depression, anxiety or stress that he previously reported.  The diagnosis was occupational problem, adjustment disorder with anxiety and depressed mood (resolved).  The Veteran was discharged from service in October 2001 for a pattern of misconduct.

Post-service treatment records include Social Security Administration (SSA) records and VA mental health treatment records.  SSA records indicate the initial diagnosis of psychosis occurred in September 2004 during a hospitalization for psychotic reaction, in the context of heavy alcohol and marijuana use.  SSA records show a second hospitalization from October 2004 to November 2004 for psychotic disorder, NOS; though records from this period of hospitalization reflect a final diagnosis of schizophrenia, paranoid type.

SSA determined that the Veteran was disabled due to a primary diagnosis of schizophrenic/paranoid/other psychotic disorders, and a secondary diagnosis of affective/mood disorder as of December 2004.

SSA records include a psychiatric evaluation performed in March 2005 that reflects a diagnosis of psychotic disorder NOS.  These records also document the Veteran's additional periods of hospitalization.  The Veteran was hospitalized in October/November 2005 for schizophrenia.  The Veteran was hospitalized in June/July 2007 and in December 2007 for psychotic disorder, NOS.

A VA mental examination was conducted in November 2010.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that he was discharged from service because he was not able to get along with his superiors.  He reported that he had been doing well for the past year with his medication.

The Veteran was unemployed, but stated that he was going to try to do something with his barber's license.  The examiner noted that the Veteran's service records indicated he was diagnosed with adjustment disorder with mixed and depressed mood while in service, in response to the Veteran's reported occupational difficulties.  The examiner also noted that the Veteran's medical records show that he experienced difficulties following discharge and developed psychotic symptoms, which resulted in multiple hospitalizations.  It was the examiner's opinion that the Veteran's diagnosis of mood disorder, NOS, was related to the documented presence of mood-related difficulties in service.  The examiner stated that because the Veteran's psychotic symptoms did not appear until after his military service, his psychotic disorder was not related to the symptoms noted in service.  The examiner diagnosed the Veteran as suffering from psychotic disorder, NOS, in full remission and mood disorder, NOS, in full remission.

VA medical records from November 2013 indicate the Veteran presented for treatment for his psychiatric symptoms.  He denied any past or present use of alcohol and illicit drugs.  His mood was stable and affect was blunted.  The provider noted that he did not give a history of psychotic symptoms.  The provider diagnosed mood disorder, NOS, with stressors related to lack of employment and chronic mental illness.  VA medical records dated January 2014 state that the Veteran did not meet the criteria for a specific mood disorder and that more information was needed to rule out the presence of a specific mood disorder.  Yet, treatment records, through March 2014, continue to reflect a diagnosis of mood disorder.

The Veteran underwent a VA mental disorder examination in November 2015.  The examiner noted that there were many discrepancies between the Veteran's reports of his time in service and his military records.  The VA examiner also noted that the Veteran failed to be forthcoming regarding his history of illicit substance abuse, which is well documented in the record.  The examiner noted that the earliest available records reflecting mental health treatment are from 2004 and describe psychotic behavior in the context of heavy alcohol and marijuana use.  However, the Veteran completely denied any use of any illicit substances.  The examiner also noted that the Veteran was extremely vague when asked about his reported psychosis, which was first recorded in 2004, three years after his discharge from service.

The examiner administered the Beck Depression Inventory and the Beck Anxiety Inventory.  The results showed a minimal to mild level of depression and anxiety.  The examiner noted he had clinical elevations on paranoid, schizoid and avoidant traits.  The VA examiner determined that the symptoms of depression and anxiety the Veteran experienced in service had resolved prior to his discharge and that there was no relationship between these symptoms and any current diagnosis.  The examiner based his opinion on a review of the record and an examination of the Veteran.  The examiner found that the Veteran's adjustment disorder had resolved prior to his discharge for misconduct, and that his new psychotic symptoms and psychiatric diagnoses did not occur until 2004.  The examiner noted that it is well known that marijuana use can induce temporary psychotic/hallucinatory symptoms and that recent studies suggest frequent marijuana use is associated with a clinically significant increased risk of developing schizophrenia and other mental illness which feature psychosis.  The VA examiner diagnosed the Veteran with history of polysubstance abuse, history of substance induced psychotic disorder, and unspecified personality disorder.  The VA examiner determined that the Veteran did not currently meet the criteria for a psychiatric disorder, other than a personality disorder.  The VA examiner noted that there is no relationship between the symptoms noted in service and any current diagnosis reached.  Additionally, the VA examiner found that the Veteran did not currently meet criteria for a diagnosis of an acquired psychiatric disorder, to include a psychotic disorder and/or mood disorder, claimed as bipolar disorder or "nervous breakdown."

Personality Disorder

Congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

In other words, it must be shown that a psychiatric disability (e.g., psychotic disorder) was superimposed upon the personality disorder during service in order for service connection to be warranted.  Here, there is no current diagnosis of a psychotic disorder and there is no opinion relating any current psychiatric disorder to service as a disability superimposed upon the Veteran's personality disorder, or to any service connected disabilities.  Accordingly, service connection for a personality disorder is not available.

Psychosis

As there is no competent evidence of a psychosis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.

After a careful review of the evidence, the Board finds that service connection for a psychotic disorder is not warranted.  The medical evidence of record does not establish a connection between the Veteran's diagnosis of psychosis and his time in service.  Although the records show that the Veteran has been diagnosed, at different times, as suffering from various psychiatric disorders, including schizophrenia/paranoid/other psychotic disorder, psychotic disorder NOS, and mood disorder, the Veteran has not had a consistent or continuous diagnosis since filing his claim in April 2010.  The VA examiner also noted that the Veteran's psychotic symptoms occurred in 2004 in the context of heavy polysubstance use, and that these symptoms resolved upon the Veteran's discontinued use of polysubstances.  The Board finds that the Veteran's initial diagnosis of a psychotic disorder in 2004 is not sufficiently proximate in time to the filing of the Veteran's claim in 2010 so as to constitute evidence of a "current diagnosis".  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Board acknowledges that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claimant's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, there was no diagnosis of psychotic disorder during the appeal period.  Therefore, service connection for a psychotic disorder is not warranted.

Mood Disorder

The Board finds that service connection for a mood disorder is warranted.  The Veteran's STRs establish that he first exhibited symptoms consistent with a mood disorder while he was in service.  The Veteran was treated for these symptoms while in service through counseling, and treatment continued subsequent to his discharge from service.

The November 2010 VA examiner diagnosed the Veteran as suffering from mood disorder and determined that it is as least as likely as not that his current diagnosis of a mood disorder is the same as or a result of the mental condition shown in service.  This diagnosis was continued in the November 2013 VA examination.  The Veteran's VA treatment records show treatment for a mood disorder, most recently in February 2014.

The Board notes that although the 2010 VA examiner diagnosed the Veteran with a mood disorder in remission, that finding does not mean that the Veteran does not meet the criteria for a diagnosis of a mood disorder.  Rather, it means that at the time of that examination, his symptoms were in remission.  Similarly, merely because the 2015 VA examiner found the Veteran did not currently meet the criteria for a mood disorder at the time of the examination, he still had an ongoing diagnosis during most of the appeal period.  See McClain.

The Veteran has competently and credibly reported a history of documented symptoms of mood related difficulties beginning in service and continuing to date.  His testimony is consistent with his service treatment records and post-service treatment records, and he carries a diagnosis of mood disorder for at least part of the appeal period, thus fulfilling the requirement of a current disability.  As all three elements of service connection have been met, the benefit is warranted.


ORDER

Service connection for mood disorder is granted. 

Service connection for a personality disorder is denied.

Service connection for a psychotic disorder is denied.






____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


